ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims: Claims 11, 20, 35: Cancelled.

****END OF AMENDMENTS****

Claims 11, 20, and 35 have been cancelled as being directed to withdrawn product, apparatus, and system claims. In the Arguments filed 25 October 2021, Applicant requested reconsideration for rejoinder under MPEP § 821.04 and § 821.01. The arguments were not found persuasive because the withdrawn product, apparatus, and system claims do not include every limitation found in allowable claim 1. 
Allowable Subject Matter
Claims 1-8, 25, 44-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach every limitation of the method of claim 1. Specifically, the inspection method of Byrne in view of O’Connor does not teach a separate step of confirming the state based on additional monitoring of hydraulic pressure as required by the claim. Applicant’s arguments, filed 25 October 2021 are convincing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 November 2021